Citation Nr: 1711746	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-22 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine strain with arthritis, in excess of 20 percent prior to May 14, 2010 and from August 1, 2010. 

2.  Entitlement to an increased rating for left knee strain in excess of 10 percent.

3.  Entitlement to an initial compensable rating for lower left radiculopathy, as secondary to service-connected lumbar spine strain with arthritis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued, in part, disability ratings for the Veteran's lumbar spine and left knee disabilities at 20 percent and 10 percent, respectively.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In April 2013, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

Subsequently, in a June 2015 rating decision, the RO granted service connection for lower left radiculopathy, evaluated at 20 percent disabling effective from July 1, 2009; continued the lumbar spine strain with arthritis rating at 20 percent disabling; continued left knee strain rating at 10 percent disabling; and continued the denial of TDIU.  

The Board notes that in the June 2015 rating decision, the Veteran was granted a 100 percent rating from May 14, 2010 through August 1, 2010, based upon low back surgical treatment necessitating convalescence.  As a 100 percent rating was established for this time, the Board will not review this staged rating. 

In the June 2015 rating decision, the RO granted the Veteran a disability rating for lower left radiculopathy at 20 percent disabling, effective July 1, 2009.  This matter was discussed in the June 2015 Supplemental Statement of the Case (SSOC). By including this matter in the SSOC, the RO treated the Veteran's claim as challenging the assigned rating for his lumbar spine strain and secondary radiculopathy; thus, the RO has led the Veteran to believe that both of those issues are on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Archbold v. Brown, 9 Vet. App. 124 (1996).  The Board acknowledges that this matter has not been certified to the Board.  However, as the Board is remanding the claim, exercise of jurisdiction in this matter is not prejudicial to the Veteran.  As a result, the issue of  an initial compensable rating for lower left radiculopathy, effective July 1, 2009, is listed on the title page.

In a January 2017 rating decision, the RO increased the rating for glen humeral joint osteoarthritis of left shoulder with avulsion of the articular end of clavicle to 20 percent disabling effective December 5, 2016.  The Board notes that if the Veteran would like to file a notice of disagreement with this decision, he has until January 2018 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his back disability is of greater severity than the current disability rating contemplates.  The Board notes that the most recent VA examination regarding the Veteran's lumbar spine disability and radiculopathy was in June 2013.  The medical evidence of record demonstrates potentially worse symptomology, to include back pain and radiculopathy requiring steroid injections.  See April 2016 and July 2016 treatment records.

In light of the more than three years that have elapsed since the last VA examination and the medical evidence that such condition may have worsened in severity, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's service-connected lumbar spine disability and lower left radiculopathy.

The Veteran's service-connected left knee strain disability has been evaluated as 10 percent disabling.  However, the Veteran contends that his service-connected left knee disability is of greater severity than the current disability rating contemplates.
The Veteran was afforded a VA examination in June 2013.  The Board finds that the examination report is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  The June 2013 examination report reflects pain on range of motion, with functional limitations of the left knee, including less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  However, while the examiner recorded the Veteran's range of motion, the report does not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiency, a new VA examination is needed.

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's left knee strain can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

The Veteran also contends that he is entitled to TDIU.  His claim for TDIU was most recently denied in June 2015.  See June 2015 rating decision. The Board notes that the RO has not readjudicated the TDIU claim since the grant of an increased rating for glenohumeral joint osteoarthritis of left shoulder with avulsion of the articular end of clavicle to 20 percent disabling.  See January 2017 rating decision.  The Board also finds that the current evidence on file is insufficient to determine whether TDIU is warranted; thus, a new VA examination and opinion must be obtained regarding whether the Veteran's service-connected disabilities alone would preclude him from obtaining and/or maintaining substantially gainful employment consistent with his educational and occupational experience.  

Prior to obtaining the VA examinations, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in November 2016.

In the July 2015 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a second hearing, to consist of a Board videoconference hearing to take place at his congressman's office.  VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal.  38 C.F.R. § 20.703 (2016).  However, since the Veteran's last hearing, he has been granted service connection for lower left radiculopathy, and it appears his lumbar spine condition may have worsened.  Therefore, the Board finds that good cause has been shown to grant the Veteran's request for a second hearing, to consist of a videoconference hearing at the Veteran's local VA regional office.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dated since November 2016.

2.  Then, schedule the Veteran for a VA examination for his lumbar back strain, lower left radiculopathy, and left knee strain disabilities.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaires.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Then, schedule the Veteran for an examination to determine the extent of functional impairment caused solely by his service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

The Veteran's level of education, occupational history, etc. but not his advancing age, employment history, and non-service-connected disabilities, should be considered. 

The Veteran's service connected disabilities are: lower left radiculopathy associated with lumbar spine strain with arthritis at 20 percent; lumbar spine strain with arthritis at 20 percent; glenohumeral joint osteoarthritis of left shoulder with avulsion of the articular end of clavicle at 20 percent; left knee strain at 10 percent, tinnitus at 10 percent; right knee strain at 10 percent; and bilateral foot condition at zero percent.  His combined service-connected disability evaluation is 70 percent.

Based on a review of the case and the claims file, the examiner must provide an opinion as to the extent of functional impairment stemming from the Veteran's service-connected disabilities. All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so.  

4.  Then, the AOJ should take appropriate steps to schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claim file. 

5.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




